Citation Nr: 1508714	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a service-connected thoracic and lumbar spine disorder. 

2. Entitlement to an initial compensable disability rating for a right shoulder disorder prior to November 16, 2010, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple heart 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975, February 1997 to August 1997, August 1998 to May 1999, October 1999 to September 2000, October 2000 to September 2001, October 2001 to March 2002, October 2002 to August 2004, and February 2005 to August 2005. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in June 2010.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The issue of entitlement to disability rating in excess of 20 percent for a service-connected thoracic and lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's service-connected right shoulder disability was productive of limitation of motion at the shoulder level prior to November 16, 2010. 
 
2. The Veteran's service-connected right shoulder disability has not been productive of limitation of motion midway between the side and shoulder level on or after November 16, 2010. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for the Veteran's right shoulder disability prior to November 16, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5201 (2014).

2. The criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability on or after November 16, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issues on appeal arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for a right shoulder condition.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations in June 2006 and November 2010.  Taken together, these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Higher Evaluation for Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a September 2006 rating decision, service connection was granted and a non-compensable rating was assigned for the Veteran's right shoulder condition, effective December 28, 2005.  In November 2006, the Veteran filed a notice of disagreement (NOD).  The RO increased the Veteran's disability rating to 20 percent, effective November 16, 2010, in an April 2012 rating decision.  The Veteran seeks a higher rating for both time periods.

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

The evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  Therefore, under DC 5201, a 20 percent rating is assigned for limitation of motion at the shoulder level.  A 30 percent rating is assigned for limitation of motion midway between the side and shoulder level.  A maximum 40 percent rating is assigned for limitation of arm motion to 25 degrees from the side. Id.

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

Other possible diagnostic codes for rating shoulder disabilities are Diagnostic Code 5202 for other impairment of the humerus and Diagnostic Code 5203 for impairment of the clavicle or scapula.  Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  And an 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a , Diagnostic Code 5202.

Diagnostic Code 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5200 is also potentially applicable.  Under this code, a 30 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.

The Veteran was afforded a VA examination in June 2006.  The VA examiner noted a right shoulder injury.  However, the examiner did not observe any constitutional symptoms of arthritis, incapacitating episodes of arthritis, functional limitations on walking or standing, abnormal weight bearing, loss of bone, or recurrent shoulder dislocation.  The examiner noted that the Veteran's condition prevented him from throwing a ball or working overhead. On physical examination, the Veteran flexion was to 180 degrees, abduction was to 180 degrees, external rotation was to 90 degrees and internal rotation was to 90 degrees.  Pain on motion was not observed. 

VA treatment records from June 2008 reveal right shoulder pain. 

In August 2008, the Veteran was seen by a private provider.  The Veteran complained of pain in his shoulder for the last few years.  He rated the pain as a 1 out of 10 on good days and a 4 out of 10 on bad days.  The Veteran stated that overhead activity and reaching behind his back is bothersome.  The assessment was probable cuff tendonitis and cuff tear.  

A September 2008 radiology report shows hypertrophic changes around the acromioclavicular joint.  The impression was mild degenerative arthropathy in the right shoulder.  February 2010 MRI results also show moderate acromioclavicular hypertrophic degenerative changes.  

In August 2010, the Veteran was seen again by a private provider for right shoulder pain.  He rated his current pain as a 0 out of 10, but reported that severe pain is a 4 out of 10.  The examiner noted that the Veteran is mildly limited in raising his arm overhead and reaching behind the head.  He is also limited in reaching behind the back.  On examination, the Veteran's flexion was to 130 degrees, and abduction to 90 degrees on active motion.  On passive motion, the Veteran's flexion was to 170 degrees, abduction was to 170 degrees, external rotation was to 90 degrees, and internal rotation was to 40 degrees.  Muscle strength testing was normal. 

The Veteran was afforded a VA examination in November 2010.  The VA examiner noted that the Veteran experiences pain, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusions, locking episodes, and tenderness in the right shoulder.  There was no evidence of deformity, giving way, instability, episodes of dislocation or subluxation.  In addition, there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, functional limitations on walking or standing, abnormal weight bearing, loss of bone, or recurrent shoulder dislocation.  Overall, the VA examiner noted that the Veteran's symptoms include crepitus, tenderness, weakness, and guarding on movement.  

On physical examination, the Veteran's flexion was to 100 degrees, abduction was to 80 degrees, external rotation was to 90 degrees and internal rotation was to 45 degrees.  The VA examiner observed pain on active motion and following repetitive motion.  However, there was no additional limitation of motion after repetitive testing.  

The diagnosis was degenerative joint disease of the right shoulder with rotator cuff tear.  In regards to the Veteran's occupational activities, the VA examiner noted that he has decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  The examiner found that the Veteran can be employed at a job that requires limited overhead activities and avoids heavy lifting.  

With regard to the Veteran's daily activities, the VA examiner noted that he has moderate difficulty in performing chores, exercises, engaging in sports and recreational activities.  The Veteran has mild difficulty in shopping, traveling, bathing, dressing, and driving. 

Based on the evidence of record, the Board finds that a compensable rating prior to November 16, 2010 is warranted.  As stated above, a 20 percent rating is assigned for limitation of motion at the shoulder level.  At the June 2006 VA examination, the Veteran's range of motion was normal.  Nevertheless, the examiner noted that the Veteran's use of the arm was limited with respect to throwing a ball or working overhead.  The limitation with respect to overhead activities was again noted in a treatment record dated in August 2008.  Thus, as a practical matter the Veteran had functional limitation of motion to shoulder level.  In addition, during an August 2010 private examination, the Veteran's abduction was to 90 degrees on active motion, which shows limitation of motion at the shoulder level.  Accordingly, the Board finds that a compensable rating is warranted for the time period prior to November 16, 2010.  

However, the Board finds that a rating in excess of 20 percent on or after November 16, 2010 is not warranted.  A 30 percent rating is assigned for limitation of motion midway between the side and shoulder level.  At the November 2010 VA examination, the Veteran's abduction was to 80 degrees, flexion was to 100 degrees, external rotation was to 90 degrees and internal rotation was to 45 degrees.  Because the Veteran's abduction was only to 80 degrees, there is no evidence that his limitation of motion is midway between the side and the shoulder level.  The Board is aware that the Veteran's internal rotation is 45 degrees, however, internal rotation only represents the range of motion when the arm is being held at the shoulder level with the forearm pointed forward, it does not measure range of motion on the side.  Thus, a rating in excess of 20 percent is not warranted from November 16, 2010. 

The Board has considered the Veteran's statements regarding shoulder pain.  During the November 2010 examination, pain was reported on active motion and following repetitive testing.  However, the Board finds that the evidence does not reflect that the Veteran's pain causes functional impairment warranting a higher rating.  The Veteran did not exhibit any functional loss due to pain on repetitive motion testing; instead his range of motion remained the same.  Furthermore, the Board notes that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

As a 30 percent rating is not warranted, the next higher 40 percent rating is likewise not warranted. 

The Board also finds that Diagnostic Codes 5200, 5202, and 5203 are not applicable as there is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula. 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's right shoulder disability (mainly pain) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

An initial disability rating of 20 percent for a right shoulder disability prior to November 16, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for a right shoulder disability on or after November 16, 2010 is denied. 



REMAND

The Veteran seeks an initial disability rating in excess of 20 percent for a service-connected thoracic and lumbar spine disorder.  Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

The Veteran was afforded a VA examination in November 2010.  During the examination, the VA examiner indicated that the Veteran has had incapacitating episodes of the spine during the past 12 months.  When asked about the duration of the episodes, the VA examiner replied "monthly."  In determining a rating under Diagnostic Code 5243, the Board must consider the total duration (in weeks) of the Veteran's incapacitating episodes.  The VA examiner did not provide the duration of the Veteran's incapacitating episodes in days or weeks.  Thus, an addendum opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in November 2010, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address whether the Veteran has had incapacitating episodes during the last 12 months.  The VA examiner must specify the total duration of the incapacitating episodes, specifically noting the number of days or weeks of the episodes.   The examiner is advised that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

2. Readjudicate the claim for entitlement to an initial disability rating in excess of 20 percent for a thoracic and lumbar spine disorder.  If the claim is not granted, send the Veteran and his representative another SSOC.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of  Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


